Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


    COMPREHENSIVE SPINE CARE, P.A.,

                Plaintiff
                                                               Civil Action No. 18-13874
         V.
                                                                        OPINION
    OXFORD HEALTH INSURANCE, INC.,
    UNITED HEALTHCARE SERVICES, INC.,
    JOHN AND JANE DOES 1-10, and ABC
    CORPORATIONS 1-10,

                Defendants.


John Michael Vazguez, U.S.D.J.

        This case concerns payment for medical services. Plaintiff Comprehensive Spine Care,

P.A. alleges that Defendants Oxford Health Insurance, Inc. and United Healthcare Services, Inc.

failed to filly reimburse Plaintiff for surgery performed on “M.H.,” who was insured through

Defendants. D.E. 1-1. Currently pending before the Court is Defendants’ motion to dismiss

Plaintiffs Complaint’ pursuant to Fed. R. Civ. P. l2(b)(6) for failure to state a claim. D.E. 8. The

Court reviewed the parties’ submissions in support and in opposition2 and decided the motion

without oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons

stated below, Defendants’ motion to dismiss is granted.


 The pleading, D.E. 1-1, is entitled “Amended Complaint,” but it appears to be the original
Complaint. Accordingly, the Court refers to the pleading as “Complaint” or “CompL”
2
 Defendants’ brief in support of their motion will be referred to as “Def. Br.,” D.E. 8-4; Plaintiffs
opposition will be referred to as “P1. Opp’n,” D.E. 14; Defendants’ reply will be referred to as
“Def. Reply,” D.E. 17.
     I.      INTRODUCTION3

          Plaintiff is a New Jersey-based medical provider. Compl.             ¶   1. Defendants are health

insurance companies with their principal places of business in Hartford, Connecticut. Id.             ¶ff 2-3.
With respect to Defendants’ insurance plans, Plaintiff is a “non-participating or out-of-network

provider.” Id.   ¶   14. On Monday, August 20, 2012, a physician contracted by Plaintiff performed

surgery on “M.H.,” who was insured through Defendants. Id.             ¶ 7,   18. Plaintiff alleges that prior

to performing surgery on M.H., Plaintiff requested and received “written authorization” for the

surgery from the Defendants. Id,      ¶ 16 (emphasis added).      Plaintiff billed Defendants in the amount

of$178,l47.00, which Plaintiff alleges “represents normal and reasonable charges for the complex

procedures performed.” Id,     ¶     17, 19. However, Defendants allegedly paid only $18,002.08. Id.

¶ 20.
          On August 6, 2018, Plaintiff filed an action against Defendants in the Superior Court of

New Jersey, alleging four causes of action: (I) breach of contract, (II) promissory estoppel, (III)

account stated, and (IV) quantum menit. Id.         ¶ffl 22-45.    Defendants removed the action to this

Court pursuant to 28 U.S.C.      §   1332(a)(1). asserting diversity jurisdiction. D.E. 1. Defendants

now move to dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim,

arguing, inter alia, that Section 514 of the Employee Retirement Income Security Act, 29 U.S.C.

§   1144 (“ERISA”), expressly preempts all four of Plaintiffs state common law claims. D.E. 8-4.

Plaintiff opposed this motion, D.E. 14, and Defendants replied, D.E. 17.


  The facts are derived from Plaintiff’s Complaint, D.E. 1-1. When reviewing a motion to dismiss,
the Court accepts as true all well-pleaded facts in the complaint. Fowler i’. UPMC Shadyside, 578
F.3d 203, 210 (3d Cir. 2009). Additionally, a district court may consider “exhibits attached to the
complaint and matters of public record” as well as “an undisputedly authentic document that a
defendant attaches as an exhibit to a motion to dismiss if the plaintiff’s claims are based on the
document.” Pension Ben. Guar. Corp. v. White ConsoL Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.
1993).

                                                     9
   II.      LEGAL STANDARD

         Rule I 2cb)(6) of the Federal Rules of Civil Procedure permits a defendant to move to

dismiss a count for “failure to state a claim upon which relief can be granted[.]” To withstand a

motion to dismiss under Rule I 2(b)(6), a plaintiff must allege “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A

complaint is plausible on its face when there is enough factual content “that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662,678 (2009). Although the plausibility standard “does not impose a probability

requirement, it does require a pleading to show more than a sheer possibility that a defendant has

acted unlawfully.” Connellv v. Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal

quotation marks and citations omitted). As a result, a plaintiff must “allege sufficient facts to raise

a reasonable expectation that discovery will uncover proof of [his] claims.” Id. at 789.

         In evaluating the sufficiency of a complaint, a district court must accept all factual

allegations in the complaint as true and draw all reasonable inferences in favor of the plaintiff.

Phillips v. Qy. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2002). A court, however, is “not

compelled to accept urnvarranted inferences, unsupported conclusions or legal conclusions

disguised as factual allegations.” Baraka    i’.   MeGreevey, 481 F.3d 187, 211 (3d Cir. 2007). If,

after viewing the allegations in the complaint most favorable to the plaintiff, it appears that no

relief could be granted under any set of facts consistent with the allegations, a court may dismiss

the complaint for failure to state a claim. DeFazio v. Leading Edge Recovery Sols., 2010 WL

5146765, at *1 (D.N.J. Dec. 13, 2010).




                                                     3
    III.      ANALYSIS

           The issue before this Court is whether Section 514 of ERISA expressly preempts four of

Plaintiff’s four counts.4 ERISA applies to “any employee benefit plan if it is established or

maintained     .   .   .   by any employer engaged in commerce.” 29 U.S.C.   § 1003(a). Section 5 14(a)
provides that “the provisions of this title and title IV shall supersede any and all State laws insofar

as they may now or hereafter relate to any employee benefit plan[.]” 29 U.S.C.               § 1144(a)
(emphasis added). “The purpose of this broad preemption clause [is] to ensure [thati plans and

plan sponsors [arej subject to a uniform body of benefit law, minimizing the administrative and

financial burden of complying with conflicting requirements of the various States.” Jorgensen v.

Prudential Ins. Co. of Am., 852 F. Supp. 255, 260-61 (D.N.J. 1994) (citing Ingersoll-Rand v.

McClendon, 498 U.S. 133, 142 (1990)).

           Defendants argue that the written preauthorization they provided Plaintiff expressly

indicates that payment would be subject to M.H.’s plan, which is governed by ERISA,5 and




  The Court notes that ERISA provides for two types of preemption: (1) express, under Section
514; and (2) complete, under Section 502. See Levine v. United Healthcare Corp., 402 F.3d 156,
162 n.8 (3d Cir. 2005) (“When addressing preemption under section 502(a) we are dealing with
‘complete preemption,’ as opposed to ‘express preemption’ which arises under section 514 of
ERISA. Complete preemption is a jurisdictional concept, and is distinguishable from questions
which arise under section 514.”). Defendants do not argue that Plaintiffs state law claims are
completely preempted under Section 502, Def. Reply at 2, and Plaintiffs arguments regarding
complete preemption, P1. Opp’n at 7-11, are therefore not relevant to the applicability of Section
514 preemption in this case. See Ptyzbowski v. US. Healthcare, Inc., 245 F.3d 266, 277 (3d Cir.
2001) (explaining that Section 502 is ‘jurisdictional and creates a basis for removal to federal
court, [while Section] 514(a). governs the law that will apply to state law claims, regardless of
                                        .   .


whether the case is brought in state or federal court.”).

  Plaintiff does not dispute that M.H.’s plan is governed by ERISA. The Court also notes that the
Certificate of Coverage for M.H.’s plan supports this conclusion, as it indicates that eligibility
requires employment with a covered employer and that coverage is facilitated through the
“employer’s Employee Benefits Department.” D.E. 8-2 at 29.

                                                       4
therefore Plaintiffs state law claims regarding underpayment are preempted by Section 514. Def.

Br. at 11. In support, Defendants attach to their motion to dismiss the preauthorization letter,

which is dated August 17, 2012 and lists M.H. as the member. D.E. 8-3.

       Plaintiff seems to argue that it did not receive written preauthorization prior to the

operation, noting that

               [a]ssuming arguendo that Defendants did, in fact, mail the pre
               authorization letter (from Hartfort, Connecticut) on Friday, August
               17, 2012, the day it is dated, to Plaintiff, it is an impossibility that
               the letter would have reached Plaintiff by Monday, August 20, 2012
               at 6:14 am, the relevant date and time of the admission for surgery.

P1. Opp’n at 3. Plaintiff goes on to argue that it only received oral preauthorization prior to

surgery, which confirmed that it would be paid for the services provided in full. Id. at 10-11.

However, this assertion by Plaintiff directly contradicts Plaintiffs Complaint, where Plaintiff

alleges that “Plaintiff received written authorization from the Defendants approving the

rendering of surgical services to the Patient.” Compl. ¶ 16 (emphasis in original). Thus, according

to Plaintiffs pleading, Plaintiff did receive written preauthorization prior to the surgery.6 Plaintiff

may not now use its opposition brief to amend its Complaint and allege that preauthorization was

made in some form other than writing. See Commonwealth ofPennsylvania ex. rel Zimmerman v.

PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“It is axiomatic that the complaint may not be

amended by the briefs in opposition to a motion to dismiss.”).




6
   Plaintiff also does not reference any written preauthorization other than that which Defendants
attach to their motion to dismiss. Plaintiff even attaches this same document to its opposition brief
(arguing only that it did not receive the document in time           — not that a different written
preauthorization exists). See D.E. 8-3; D.E. 14-3; P1. Opp’n at 3. Because Plaintiff relies on this
written authorization in its Complaint, and it is integral to the Complaint, the Court can consider
it. See supra note 3.
       The issue, then, is whether Plaintiff’s common law claims “relate to” M.H.’s employee

benefit plan referenced in the preauthorization. The phrase “relate to” is given its “broad common

sense meaning, such that state law relates to a benefit plan in the normal sense of the phrase, if it

has a connection with or reference to such a plan.” Pilot Life Ins. Co. v. Dedeaza, 481 U.k. 41, 47

(1987) (quoting Metropolitan Life Ins. Co. v. Massachusetts, 471 U.S. 724, 739 (1985)) (internal

quotations and alterations omitted). A claim relates to the plan “when proving this claim will

require reference to plan documents to determine what each policy covers, and then examining

[the defendant’s] claims administration processing and procedures in light of the plan’s contours.”

Menkes v. Prudential Ins. Co. ofAm., 762 F.3d 285, 295 (3d Cir. 2014).

       Here, Plaintiffs common law claims relate to M.H.’s ERISA-covered plan.                       Plaintiff

alleges that “Plaintiff’s claims in this matter arise solely from the pre-authorization provided by

Defendants.” P1. Opp’n at 10. The written preauthorization expressly states that it “does not

guarantee payment,” but that instead afier the claim is submitted, “payment is based on.     .   .   [t]erms,

conditions, exclusions and limitations of the Member’s health benefits plan[.]” See D.E. 8-3 at 1;

D.E. 14-3 at l. Determining proper payment (and therefore the validity of Plaintiffs claims for

such payment), requires reference to the plan documents specifically their conditions, exclusions,
                                                          —




and limitations. Therefore, Section 514(a) preempts Plaintiffs state law claims. Accordingly, all

counts in Plaintiffs Complaint are dismissed without prejudice. See Glastein        i’.   Horizon Blue

Cross Blue Shield of Am., No. 17-7983, 2018 WL 3849904, at *3 (D.N.J. Aug. 13, 2018)




  This distinguishes the present matter from Comprehensive Spine Care P.A v. Oxford Health Ins.,
No. 18-10036, 2018 U.s. Dist. LEXIS 207782 (D.N.J. Dec. 10, 2018), where Chief Judge Linares
found that the plaintiffs state law claims were not preempted because “nothing in the Amended
Complaint direct[ed] the Court to ERISA or an ERISA plan.” Id. at 13. Here, Plaintiffs
Complaint relied on a written preauthorization, which expressly made payment contingent on the
terms of an ERISA plan. Compl. ¶ 16.
                                                  6
(dismissing the plaintiff’s complaint alleging solely state common law claims when

preauthoHzation “explicitly state[d] that ‘it is not a guarantee of payment [and] is subject to the

terms’ of the benefit plan.”).

   IV.      CONCLUSION

         In sum, the Court grants Defendants’ motion to dismiss Plaintiffs Complaint, D.E. 8. The

Compliant is dismissed without prejudice. Plaintiff is granted leave to file an amended complaint,

curing the deficiencies noted herein, within thirty (30) days. If Plaintiff fails to do so, this matter

will be dismissed with prejudice. An appropriate Order accompanies this Opinion.

Dated: June 14, 2019

                                                       JohnMichael VazdJTh.D.J.




                                                   7
